Citation Nr: 1816429	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-30 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1961 to February 1964 and February 1984 to May 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The RO in St. Petersburg, Florida currently retains jurisdiction.  The Board most recently remanded this appeal for additional development in November 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Sleep apnea was not caused and/or aggravated by the Veteran's service-connected depressive disorder, coronary artery disease, or gastroesophageal reflux disease (GERD) disabilities.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The matter was remanded in November 2017 for additional development.  That included obtaining updated VA treatment records and an addendum  medical opinion. Both actions were accomplished in November 2017. There has been substantial compliance with the Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

In a February 2018 appellate brief, the Veteran's representative challenged the competency of the examiner who provided the November 2016, August 2017, and November 2017 opinions.  The representative argues that the examiner is not a pulmonologist and is therefore unqualified to opine on the Veteran's respiratory disorder.  The Veteran's representative cited the November 2017 Remand directives regarding the qualifications of the examiner as support for the argument.

The November 2017 Remand directed that an opinion be obtained from the examiner who provided the November 2016 opinion (received in March 2017) or an "examiner with the appropriate knowledge and expertise"; a pulmonologist was not specifically required.  The Board may assume the competency of any VA medical examiner as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The competence of VA health care providers assigned to a task is presumed for completion of that task.  

In that regard, the representative has provided no persuasive argument as to why a board certified internist lacks the competence to render a medical opinion on the issue on appeal.  A pulmonologist is not the only physician that can treat or diagnose sleep apnea.  To the contrary, according to the American Sleep Apnea Association, and contrary to the assertions made by the representative, a primary care physicians-internist is an accepted specialist for diagnosing and treating sleep apnea. See https://www.sleepapnea.org/treat/getting-sleep-apnea-diagnosis/.

With the exception of the above, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for any disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran does not assert that his sleep apnea is related to service.  Rather, he contends that his sleep apnea is secondary to his service-connected depressive disorder, coronary artery disease, and GERD.  See April 2016, October 2017, and February 2018 Appellate Briefs.  Review of the service treatment records does not show complaints of, treatment for, or a diagnosis of a sleep disorder.  As such, a theory of entitlement to service connection on a direct basis has not been raised, and the Board will only address service connection on a secondary basis.

A December 2015 medical treatment record shows a diagnosis of complex sleep apnea.  See June 2017 CAPRI Records.  The Veteran is service connected for depressive disorder, coronary artery disease, and GERD.  Elements (1) and (2) of Wallin have been met.

What remains for consideration is whether there is a nexus between the Veteran's aforementioned service-connected disabilities and his current complex sleep apnea diagnosis.  There is no competent evidence of such a nexus.  In November 2016, August 2017, and November 2017 opinions, the examiner opined that the Veteran's sleep apnea was not caused or aggravated by his depressive disorder, coronary artery disease, or GERD, to include his use of prescription medications to treat the anxiety and insomnia symptoms of his depressive disorder.

The examiner explained that based on review of the record and medical literature, the pathologies of depressive disorder, coronary artery disease, and GERD did not cause or aggravate the Veteran's sleep apnea.  The examiner also determined that based on medical literature, the Veteran's medical history, and his symptom manifestation, the Veteran's psychiatric medications did not cause or aggravate his sleep apnea.

The Board affords the examiner's opinions great weight, as they were based on medical principles and adequate rationale, and the examiner considered the Veteran's lay statements and history of symptom manifestation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  There are no competent opinions to the contrary.  The Board acknowledges the competent and credible lay statements from the Veteran and his wife describing the Veteran's sleep apnea symptomology; nevertheless, to the extent that the Veteran attributes his sleep apnea to his service-connected depressive disorder, coronary artery disease, or GERD, the Veteran is not competent to opine on the etiology of a complex medical condition such as sleep apnea, and his statements are therefore afforded no weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The lay opinions are also outweighed by the multiple medical opinions of the VA examiner, who is a physician of internal medicine.


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


